Citation Nr: 1614618	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-25 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for otitis externa.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & His Wife



ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training while in the Army National Guard from June 12, 1955 to June 26, 1955, July 1, 1956 to July 15, 1956, June 8, 1957 to June 23, 1957, July 19, 1958 to August 3, 1958, June 6, 1959 to June 21, 1959, July 16, 1960 to July 31, 1960, August 5, 1961 to August 20, 1961, June 30, 1962 to July 15, 1962, and July 27, 1963 to August 11, 1963.

These matters were previously before the Board in October 2015 when they were remanded by another Veterans Law Judge to schedule a Board hearing; the matters have been reassigned to the undersigned for the purpose of this decision.  In February 2016, the Veteran testified at a Board hearing before the undersigned; a transcript is included in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

Upon review of the record, the Board finds that additional development is necessary to adjudicate the claims at issue.

The Veteran has asserted both that entitlement to hearing loss is based on exposure to acoustic trauma during a period of service, and, alternatively, that his hearing loss is based on episodes of otitis externa and otitis media in July 1962 and August 1963 that are documented in his service treatment records (STR).  The Veteran underwent a VA audiological examination in 2010.  The examiner diagnosed hearing loss and opined that the Veteran's hearing loss was not related to the ear infections the Veteran experienced during service.  However, service connection on the basis of experiencing acoustic trauma in service and the Veteran's reports of experiencing declining hearing loss since service were not considered by the examiner.

The VA examiner also opined that the instances of otitis externa and otitis media are not related to any current condition.  The examiner noted that private medical records were not reviewed in providing the opinion.  However, there are private medical records dated in 2009 from a Dr. R.C.L. regarding an ear infection and procedures performed on the Veteran's ears a year prior to the examination.  The Veteran has testified that he had to have his ears drained during service.  He also testified that he experienced bleeding from his ears.  Given that the private records were not reviewed by the examiner, it is unclear whether his infection in 2008-2009 was related to his infections in service.  Consequently, a remand for a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  An audiogram must be performed and pure tone thresholds and speech recognition scores must be reported.  After reviewing the claims file (to include all available service medical records and private treatment records) and examining the Veteran, the examiner should respond to the following:

(a)  What is the most likely etiology for the Veteran's bilateral hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to (caused or aggravated by) the Veteran's periods of active duty for training, to include exposure to noise trauma therein?  The Veterans periods of active duty for training are from June 12, 1955 to June 26, 1955, July 1, 1956 to July 15, 1956, June 8, 1957 to June 23, 1957, July 19, 1958 to August 3, 1958, June 6, 1959 to June 21, 1959, July 16, 1960 to July 31, 1960, August 5, 1961 to August 20, 1961, June 30, 1962 to July 15, 1962, and July 27, 1963 to August 11, 1963.  (The examiner is advised that the fact that the service treatment records do not document hearing loss for VA purposes is not fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.)

(b)  Does the record reflect that the Veteran has had an ear infection or residuals from an ear infection, including otitis externa and otitis media, at any time since he filed his claim in July 2009?

(c)  If so, what is the most likely etiology for such ear infection(s)?  Specifically, is it at least as likely as not (a 50% or better probability) that any ear infection(s) is related to (caused or aggravated by) the Veteran's periods of active duty service, to include the otitis externa and otitis media the Veteran suffered from in August 1963 and July 1962?  The examiner should consider and address as necessary the private treatment records from Dr. R.C.L.

The examiner must provide an explanation of rationale for all opinions provided.

2.  Then review the entire record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




